ACCEPTED
                                                                                                           03-14-00632-CV
                                                                                                                  3777609
                                                                                               THIRD COURT OF APPEALS
                                                                             1201 Spyglass Drive | Suite 100AUSTIN, TEXAS
                                 GAMMON LAW OFFICE, PLLC                               Austin, Texas1/15/2015
                                                                                                      78746 10:06:19 AM
                                                                                      Phone: 512-444-4529 JEFFREY D. KYLE
                                                                                        Fax: 888-545-4279           CLERK
                                                                             www.GammonLawOffice.com


                       “We Represent the Good Guys” ®                         AMBRA   BOURNE-D
                                                                                RECEIVED       INUMAS, CP
                                                                     AmbraDumas@GammonLawOffice.com
                                                                          3rd COURT OF APPEALS
                                                                               Direct
                                                                               AUSTIN,Phone: 512-271-6862
                                                                                          TEXAS
                                                                                 Direct Fax: 512-271-6862
                                                                           1/15/2015 10:06:19 AM
                                                                              JEFFREY D. KYLE
January 14, 2015                                                                    Clerk

TO: COURT CLERK Chloe Jimenez
    District Clerk, Travis County
    100 Guadalupe St.
    Austin, Texas 78701
    CMRRR# 70132550000208554794


CC: CHRIS POCHYLA                                                 THE COURT OF APPEALS
    Barrett Daffin Frappier Turner & Engle, LLP                   3RD DISTRICT OF TEXAS, AUSTIN
    e-File: ProDoc                                                 e-File: ProDoc


RE: Request for Supplemental Items
    Style: Karl B. Bailey v. MidFirst Bank, Smoke Signal Pass, LLC, Eric Lee & KW Management
     Appellate Cause Number: 03-14-00632-CV
    Trial Court Cause Number: D-1-GN-14-002430
Pursuant to TEXAS RULES OF APPELLATE PROCEDURE 34.5(c), please allow this letter to serve as
our request for a additional items to be included in the Clerk’s Record concerning the above matter.
The additional items to be included in the Clerk’s Record should be as follows:

      1. 02/18/2014 Motion for Summary Judgment - Defendant's First Amended
      2. 06/25/2014 Response to 1st Amended Motion for Summary Judgment - Plaintiff's

      3. 07/07/2014 Motion to Sever MidFirst Bank - Plaintiff's



Please prepare, file and certify an electronic copy of the supplemental items and deliver a copy to
our office at Firm@GammonLawOffice.com. Please feel free to contact me should you require
additional information or have any questions regarding this request. Thank you for your assistance.

Respectfully,
 /s/ Ambra Bourne-Dumas
 Gammon Law Office, PLLC
 1201 Spyglass Drive | Suite 100
 Austin, Texas 78746
 Phone: 512-444-4529 | Fax: 888-545-4279

 ________________________________________________________________________________________________
                       Bailey | Request for Supplemental Items | Bailey v. MidFirst, et al